10-2610-cv
Pearson Educ., Inc. v. Kumar



                               UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT

                                       SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN
CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE
EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
“SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON
ANY PARTY NOT REPRESENTED BY COUNSEL.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York,
on the 20th day of June, two thousand thirteen.

PRESENT: JOSEPH M. MCLAUGHLIN,
                 GUIDO CALABRESI,
                 REENA RAGGI,
                         Circuit Judges.
----------------------------------------------------------------------
PEARSON EDUCATION, INC., JOHN WILEY & SONS,
INC., CENGAGE LEARNING, INC., THE MCGRAW-
HILL COMPANIES, INC.,
                         Plaintiffs-Appellees,

                     v.                                                  No. 10-2610-cv

VINOD KUMAR, DART AIR, INC., DBA Unique Books,
DBA Jhon Book Store, DBA Modern Books, DBA
Expressbooks06, DBA Express Books, DBA
Qualityinstruments400,
                         Defendants-Appellants,
VIRENDER YADAV, SUKWINDER SINGH, DBA Modern
Books, DBA Express Books, JOHN DOES 1–5,
                         Defendants.*
----------------------------------------------------------------------


          *
              The Clerk of Court is directed to amend the official caption as shown above.
APPEARING FOR APPELLANTS:                  VIVEK SURI, ESQ., New York, New York.

APPEARING FOR APPELLEES:                   WILLIAM DUNNEGAN, (Laura Scileppi, on the
                                           brief), Dunnegan & Scileppi LLC, New York,
                                           New York.

       Appeal from a judgment of the United States District Court for the Southern District

of New York (Charles S. Haight, Judge).

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment entered on May 27, 2010, is VACATED and the case

REMANDED.

       On September 19, 2011, we summarily affirmed the district court’s grant of summary

judgment in favor of plaintiffs in this case. See Pearson Educ., Inc. v. Yadav, 452 Fed.

Appx. 11 (2d Cir. 2011) (summary order). The Supreme Court subsequently vacated the

judgment of this court, see Kumar v. Pearson Educ., Inc., 133 S. Ct. 1631 (2013), and

remanded the case for further consideration in light of Kirtsaeng v. John Wiley & Sons, Inc.,

133 S. Ct. 1351 (2013) (holding first sale doctrine applicable to copies of copyrighted works

lawfully made abroad).

       It is evident—and neither party disputes—that Kirtsaeng requires vacatur of the

district court’s judgment entered on May 27, 2010, as to plaintiffs’ copyright claim.

Accordingly, the judgment of the district court is VACATED and the case REMANDED

with directions to enter judgment in favor of defendants on plaintiffs’ copyright infringement

claim. No appeal having been filed from that part of the district court’s judgment entered on

                                              2
August 24, 2010, after trial on plaintiffs’ trademark and unfair competition claims, we leave

that judgment undisturbed.


                                   FOR THE COURT:
                                   CATHERINE O’HAGAN WOLFE, Clerk of Court




                                             3